      Case 2:19-cv-00899-LSC-SGC Document 21 Filed 10/18/19 Page 1 of 3                 FILED
                                                                               2019 Oct-18 AM 10:00
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DEMARCUS COLEMAN,                                )
AIS# 300844,                                     )
                                                 )
      Plaintiff,                                 )
                                                 )
vs.                                              )   CIVIL ACTION NO.:
                                                 )   2:19-cv-00899-LSC-SGC
                                                 )
CORRECTIONAL OFFICER                             )
ZACHARY MCLEMORE, et al.,                        )
                                                 )
      Defendants.                                )

                    MOTION FOR EXTENSION OF TIME

      COME NOW the Defendants, Zachary McLemore, Joe L. Binder, Keller

Speaks and Roderick Gadson, by and through undersigned counsel, and move for

an extension of time of thirty (30) days to file their Answer and Special Report in

this cause and for grounds state as follows:

      1.     The Defendants’ Answer and Special Report in this cause is due

Monday, October 21, 2019.

      2.     The undersigned is still in the process of collecting and/or reviewing

affidavit(s), institutional records and/or other materials which are needed to

adequately respond to Plaintiff’s allegations.
      Case 2:19-cv-00899-LSC-SGC Document 21 Filed 10/18/19 Page 2 of 3




      3.     The undersigned, therefore, requires additional time to properly

respond to Plaintiff’s allegations.

      4.     This is said Defendants’ second request for an extension.

      5.     That this enlargement is not requested for any improper purpose and

should not prejudice or disadvantage the inmate Plaintiff.

      WHEREFORE, based on the foregoing, Defendants respectfully request an

enlargement of time of thirty-one (31) additional days, up to and including

Wednesday, November 20, 2019, to file their Answer and Special Report.

                                          Respectfully submitted,

                                          STEVE MARSHALL
                                          ATTORNEY GENERAL

                                           /s/ J. MATT BLEDSOE
                                          J. MATT BLEDSOE (BLE006)
                                          Assistant Attorney General
                                          Counsel for Defendants
                                          McLemore, Binder, Speaks and
                                          Gadson

OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, Alabama 36130
334-242-7443
mbledsoe@ago.state.al.us




                                         2
     Case 2:19-cv-00899-LSC-SGC Document 21 Filed 10/18/19 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that I have on this the October 18, 2019, filed the foregoing

with the Clerk of the Court, using the ECF filing system, and that I have further

served a copy of the foregoing upon the following parties, by placing same in the

United States Mail, postage prepaid and properly addressed as follows:

            Demarcus Coleman, AIS # 300844
            W.E. Donaldson Correctional Facility
            100 Warrior Lane
            Bessemer, AL 35023


                                              /s/ J. MATT BLEDSOE
                                             OF COUNSEL




                                         3
